Exhibit 10.3

TTM TECHNOLOGIES, INC.

2014 INCENTIVE COMPENSATION PLAN

 

 

20         PERFORMANCE-BASED RSU

GRANT NOTICE AND AWARD AGREEMENT

THIS 20         PERFORMANCE-BASED RSU GRANT NOTICE AND AWARD AGREEMENT (the
“Agreement”) is made and entered into as of                      (the “Grant
Date”), between TTM Technologies, Inc. a Delaware corporation (the “Company”)
and                      (the “Recipient”).

Recitals

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
to recognize the Recipient’s performance and to provide incentive to the
Recipient to remain with the Company and its Related Entities by making this
grant of performance-based Restricted Stock Units (“PRUs”) representing
hypothetical shares of the Company’s common stock (the “Common Stock”), in
accordance with the terms of this Agreement; and

WHEREAS, the PRUs are granted pursuant to the TTM Technologies, Inc. 2014
Incentive Compensation Plan, as the same may be amended and/or restated from
time to time (the “Plan”), which is incorporated herein for all purposes.

Agreement

NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1. Grant of PRUs.

Subject to the terms and conditions of this Agreement and the Plan, the
Committee hereby grants to the Recipient a Restricted Stock Unit for a target
number of              PRUs (the “Target Amount”). The number of PRUs actually
awarded to Recipient will be determined at the end of the performance period
commencing the beginning of fiscal 20         (                    , 20    ) and
ending the end of fiscal 20         (                    , 20        ) (the
“Performance Period”). Each PRU will be equal in value to one Share of the
Company’s Common Stock.

 

2. Performance Criteria.

The Recipient can earn the PRUs based on the Company’s performance in
(a) achieving annual financial performance goals established by the Committee,
and (b) achieving a total stockholder return (“TSR”) over the three fiscal years
ending                     , 20        . The annual financial performance goals
associated with this PRU Award will be communicated by the Company annually via
Committee-supplied supplements to this Agreement. The 20         supplement to
this Agreement is attached hereto as Annex A, and reflects that the 20        
financial performance goals are based on the Company’s 20         revenue and
“EBITDA” (as hereinafter defined) during the Company’s fiscal year. The annual
performance goals for fiscal 20         and 20         may or may not be based
on the Company’s revenue and/or EBITDA. The amount of the PRU Award will range
from 0% to 240% of the Target Amount as determined after the end of the
Performance Period based upon the Company’s performance against the annual
financial performance goals and three-year TSR as reviewed and approved by the
Committee. No PRUs are awarded if performance is below minimum levels.



--------------------------------------------------------------------------------

3. Milestones, Credits, Application of Modifier.

 

  (a) Milestones and Credits. The annual performance criteria associated with
the PRU Award will be established by the Committee. A percentage of the Target
Amount is determined annually based upon actual Company performance against
goals that are reviewed and approved annually by the Committee and will be made
available through Committee-supplied supplements to this Agreement.

One-sixth (1/6) of the Target Amount will vest based on the Company’s revenues
in fiscal 20         relative to the target milestone set forth on Annex A.
One-sixth of the Target amount will vest based on the Company’s EBITDA in fiscal
20         relative to the target milestone set forth on Annex A. One-third
(1/3) of the Target Amount will be based on the Company’s financial performance
with respect to one or more target milestones established by the Committee for
each of fiscal 20         and fiscal 20         as set forth in supplements to
this Agreement delivered by the Company to the Recipient not later than the 90th
day of the relevant year.

As milestones are achieved, a portion of the Target Amount shall be credited in
the Recipient’s name. The amounts credited for fiscal 20         in connection
with each of the annual revenue goal and EBITDA goal as a percentage of
one-sixth the Target Amount will be as follows: 0% if performance is below
minimum level, 40% if performance is at minimum level, 100% if performance is at
target level, and 160% if performance is at or above maximum level, each as set
forth on Annex A. For performance between the minimum level and the target
level, a proportionate percentage between 40% and 100% will be applied based on
relative performance between minimum and target. For performance between the
target level and the maximum level, a proportionate percentage between 100% and
160% will be applied based on relative performance between target and maximum.

The amount credited to the Recipient is the “Conditional PRU Award.”

 

  (b) Modifier. Following the completion of the Performance Period, the
Conditional PRU Award will be adjusted by the TSR modifier as set forth in this
Section 3(b) (the “TSR modifier”). The TSR modifier will be equal to zero if the
minimum level is not met, resulting in no payout under this Agreement, and the
modifier cannot exceed 150%. A Recipient’s PRU Award (if any) shall equal the
Conditional PRU Award multiplied by the TSR modifier, as approved by the
Committee.

The TSR modifier will be as follows based on the Company’s calendar three-year
performance as compared to the fiscal three-year performance of the TSR Peer
Group over the same period: 0% if performance is below the minimum level, 70% if
performance is at the minimum level, 100% if performance is at the target level,
and 150% if performance is at or above the maximum level. For performance
between the minimum level and the target level, a proportionate TSR modifier
percentage between 70% and 100% will be applied based on relative performance
between minimum and target. For performance between the target level and the
maximum level, a proportionate TSR modifier percentage between 100% and 150%
will be applied based on relative performance between target and maximum.

The TSR modifier with respect to the Company’s TSR relative to the TSR of the
TSR Peer Group during the Performance Period will be as follows for the entire
Performance Period:

 

Company TSR Relative to TSR Peer Group TSR*

Minimum
(20th percentile)

  

Target

(50th percentile)

  

Maximum

(80th percentile or above)

TSR Modifier             .70

   1.00    1.50

 

2



--------------------------------------------------------------------------------

 

  * Company TSR and TSR Peer Group TSR will be computed using average six-month
closing prices preceding the         /        /         and
        /        /         measurement dates, and shall in each case assume
reinvestment of dividends paid during the Performance Period.

 

4. Payout of PRUs.

If the Committee determines that the goals described in Section 3 have been met
and certifies the extent to which those goals have been met, and the terms and
conditions set forth in this Agreement are fulfilled, then the Recipient’s PRU
Award as determined under Section 3(b), 9, 10 or 11, as applicable, shall no
longer be restricted and Shares will be transferred to the Recipient after the
end of the Performance Period and on or before                     , 20        ,
in an amount equal to the number of PRUs earned pursuant to Section 3(b), 9, 10
or 11, as applicable, in each case, net of applicable withholdings.

 

5. Transferability.

The PRUs awarded hereunder are not transferable otherwise than by will or under
the applicable laws of descent and distribution, and the terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors, and
assigns of the Recipient. Any attempt to effect a Transfer of any PRUs shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

 

6. Custody of PRUs.

The PRUs subject hereto shall be held in a restricted book entry account in the
name of the Recipient. Upon completion of the Performance Period, Shares issued
pursuant to Section 4 above shall be released into an unrestricted book entry
account; provided, however, that a portion of such Shares may be surrendered in
payment of taxes in accordance with Section 15 below, unless the Company, in its
sole discretion, establishes alternative procedures for the payment of such
taxes.

 

7. Hypothetical Nature of PRUs.

The Recipient shall not have any rights, benefits, or entitlements with respect
to the Shares corresponding to the PRUs unless and until those Shares are
delivered to the Recipient (and thus shall have no voting rights, or rights to
receive any dividend declared, before those Shares are so delivered). On or
after delivery, the Recipient shall have, with respect to the Shares delivered,
all of the rights of a holder of Shares granted pursuant to the certificate of
incorporation and other governing instruments of the Company, or as otherwise
available at law.

 

8. Termination of Continuous Service.

Except as set forth in Sections 9, 10, 11 and 12 below, if the Recipient’s
Continuous Service is terminated for any reason prior to the end of the
Performance Period, then any and all PRUs granted hereunder shall be forfeited
immediately upon such termination of Continuous Service and revert back to the
Company without any payment to the holder thereof. The Committee shall have the
power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the forfeiture of PRUs pursuant to
this Section 8.

 

9. Retirement of the Recipient.

If the Recipient’s Continuous Service is terminated due to “Retirement,” the
Recipient shall be eligible to receive a pro rata amount of the PRU Award (if
any) payable after the end of the

 

3



--------------------------------------------------------------------------------

Performance Period as described in Section 4 above. For each year or part of a
year that the Recipient is in the Continuous Service with the Company and its
Related Entities during the Performance Period, the amount credited towards the
Conditional PRU Award will be determined by multiplying the amount otherwise
credited at the end of the applicable year by a fraction equal to the number of
whole months elapsed between the beginning of such year and the Recipient’s
Retirement, divided by 12. The resulting amount will be credited towards the
Conditional PRU Award and adjusted by the TSR modifier.

 

10. Total and Permanent Disability of the Recipient.

If the Recipient’s Continuous Service is terminated due to Disability, the
Recipient (or a legally designated guardian or representative if the Recipient
is legally incompetent) shall be eligible to receive a pro rata amount of the
PRU Award (if any) payable after the end of the Performance Period as described
in Section 4 above. For each year or part of a year that the Recipient is in the
Continuous Service with the Company and its Related Entities during the
Performance Period, the amount credited towards the Conditional PRU Award will
be determined by multiplying the amount otherwise credited at the end of the
applicable year by a fraction equal to the number of whole months elapsed
between the beginning of such year and the Recipient’s Retirement, divided by
12. The resulting amount will be credited towards the Conditional PRU Award and
adjusted by the TSR modifier.

 

11. Death of the Recipient.

If the Recipient’s Continuous Service is terminated due to death, the
Recipient’s estate or designated beneficiary shall be eligible to receive a pro
rata amount of the PRU Award (if any) payable after the end of the Performance
Period as described in Section 4 above. For each year or part of a year that the
Recipient is in the Continuous Service with the Company and its Related Entities
during the Performance Period, the amount credited towards the Conditional PRU
Award will be determined by multiplying the amount otherwise credited at the end
of the applicable year by a fraction equal to the number of whole months elapsed
between the beginning of such year and the Recipient’s Retirement, divided by
12. The resulting amount will be credited towards the Conditional PRU Award and
adjusted by the TSR modifier.

 

12. Change-in-Control.

If, within 12 months after a Change In Control, the Recipient’s Continuous
Service is terminated without Cause, or by the Recipient for Good Reason, the
Company shall deliver to the Recipient, within 60 days after the date of such
termination of Continuous Service, the Target Amount of Shares subject to the
PRU Award made pursuant to this Agreement. The provisions of this Section 12
supersede any inconsistent provisions with respect to the impact of a Change in
Control on the PRU Award made by this Agreement, including, but not limited to
Section 5 of any Executive Change in Control Severance Agreement between the
Company and the Recipient. In the event of any such inconsistency, this
Agreement shall be controlling.

 

13. Definitions.

For purposes of this Agreement:

“EBITDA” means the Company’s consolidated net income, computed in accordance
with generally accepted accounting principles but excluding any gains or losses
from building and other significant asset sales, if any, plus, without
duplication and to the extent reflected as a charge or expense in the
calculation of net income, the sum of (i) income tax expense, (ii) interest
expense and amortization of debt issuance costs, (iii) depreciation and
amortization expense, (iv) stock-based compensation expense, including
compensation expense attributable to this Agreement and the Company’s other
performance-based Stock Units, (v) goodwill impairment, (vi) asset write downs,
(vii) plant closure and related layoff costs, (viii) acquisition costs,
(ix) amortization of intangibles, and (x) loss on extinguishment of debt.

 

4



--------------------------------------------------------------------------------

“Retirement” means (i) any voluntary termination of Continuous Service by the
Recipient at age 62 or older, provided that the Recipient has at least five
(5) years of Continuous Service prior to such termination, or (ii) any
termination of the Recipient’s Continuous Service by the Company, without Cause,
provided that the Recipient is age 62 or older and has at least five (5) years
of Continuous Service prior to such termination.

 

“TSR Peer Group” consists of the following companies:

 

 

 

 

.

 

14. Section 409A.

Payments made pursuant to the Plan and this Agreement are intended to comply
with or qualify for an exemption from Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”). The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Agreement to ensure that all
PRU Awards are made in a manner that complies with Section 409A (including,
without limitation, the avoidance of penalties thereunder), provided, however,
that the Company makes no representations that the PRU Awards will be exempt
from any penalties that may apply under Section 409A and makes no undertaking to
preclude Section 409A from applying to this PRU Award.

Notwithstanding anything to the contrary in this Agreement or the Plan, if the
Recipient is a “Specified Employee” (as defined below) then the delivery of
Shares otherwise required to be made under this Agreement on account of the
termination of the Recipient’s Continuous Service shall be made within thirty
(30) days after the sixth (6th) month anniversary of the date of the termination
of the Recipient’s Continuous Service or, if earlier, the date of the
Recipient’s death if such deferral is required to comply with Section 409A of
the Code. For purposes of this Agreement, a “Specified Employee” shall mean any
individual who, at the time of his or her separation from Continuous Service
with the Company and its Related Entities, is a “key employee”, within the
meaning of Section 416(i) of the Code, of the Company or any Related Entity, the
stock of which is publicly traded on an established securities market or
otherwise.

For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Recipient is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

 

15. Taxes.

 

  (a)

The Recipient shall be liable for any and all taxes, including withholding taxes
and fringe benefit tax or such other taxes that the Recipient’s employer (the
“Employer”) is legally allowed or permitted to recover from the Recipient,
arising out of this grant or the issuance of Shares hereunder. In the event that
the Company or the Employer is liable for taxes that are legally permitted to be
recovered from the Recipient or is required to withhold taxes as a result of the
grant of PRUs or the issuance or subsequent sale of Shares acquired pursuant to
such PRUs, the Recipient shall surrender a sufficient number of whole Shares,
make a cash payment or make adequate arrangements satisfactory to the Company
and/or the Employer to withhold such taxes from the Recipient’s wages or other
cash compensation paid to the Recipient by the Company and/or the Employer at
the election of the Company, in its sole discretion, or, if permissible under
local law, the Company may sell or arrange for the sale of Shares that Recipient
acquires as necessary to cover all applicable required withholding taxes, taxes
that are legally recoverable from the Recipient (such as fringe benefit tax) and
required social security contributions at the time the Shares

 

5



--------------------------------------------------------------------------------

  subject to the PRUs are issued. The Recipient will receive a cash refund for
any fraction of a surrendered Share or Shares in excess of any required
withholding taxes, taxes that are legally recoverable from the Recipient (such
as fringe benefit tax), and required social security contributions. To the
extent that any surrender of Shares or payment of cash or alternative procedure
for such payment is insufficient, the Recipient authorizes the Company, the
Employer, and the Related Entities, which are qualified to deduct tax at source,
to deduct from the Recipient’s compensation all applicable required withholding
taxes, taxes that are legally recoverable from the Recipient (such as fringe
benefit tax) and social security contributions. The Recipient agrees to pay any
amounts that cannot be satisfied from wages or other cash compensation, to the
extent permitted by law.

 

  (b) Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social security, payroll tax, payment on account, taxes
that are legally recoverable from the Recipient (such as fringe benefit tax) or
other tax-related withholding (“Tax-Related Items”), the Recipient acknowledges
and agrees that the ultimate liability for all Tax-Related Items legally due by
him is and remains the Recipient’s responsibility and that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Agreement,
including the grant of PRUs, subsequent issuance of Shares related to such PRUs
and the subsequent sale of any Shares acquired pursuant to such PRUs; and
(ii) do not commit to structure the terms or any aspect of this grant of PRUs to
reduce or eliminate the Recipient’s liability for Tax-Related Items. The
Recipient shall pay the Company or the Employer any amount for Tax-Related Items
that the Company or the Employer may be required to withhold as a result of the
Recipient’s participation in the Plan or the Recipient’s receipt of PRUs that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the Shares pursuant to Section 4 if the Recipient fails to comply with
the Recipient’s obligations in connection with the Tax-Related Items.

 

  (c) In accepting the PRU Award, the Recipient consents and agrees that in the
event the PRU Award becomes subject to an employer tax that is legally permitted
to be recovered from the Recipient, as may be determined by the Company and/or
the Employer at their sole discretion, and whether or not the Recipient’s
Continuous Service is continuing at the time such tax becomes recoverable, the
Recipient will assume any liability for any such taxes that may be payable by
the Company and/or the Employer in connection with the PRU Award. Further, by
accepting the PRU Award, the Recipient agrees that the Company and/or the
Employer may collect any such taxes from the Recipient by any of the means set
forth in this Section 15. The Recipient further agrees to execute any other
consents or elections required to accomplish the above, promptly upon request of
the Company.

 

16. Data Privacy Consent.

The Recipient hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Recipient’s personal data
as described in this document by and among, as applicable, the Employer, the
Company and/or its Related Entities for the exclusive purpose of implementing,
administering and managing the Recipient’s participation in the Plan. The
Recipient understands that the Company, its Related Entities and the Employer
hold certain personal information about the Recipient, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all PRUs,
options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Recipient’s favor
for the purpose of implementing, managing and administering the Plan (“Data”).
The Recipient understands that the Data may be transferred to third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Recipient’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Recipient’s

 

6



--------------------------------------------------------------------------------

country. The Recipient authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Recipient’s participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom the Recipient may elect to deposit any
Shares acquired under the Plan. The Recipient understands that Data will be held
only as long as is necessary to implement, administer and manage participation
in the Plan. The Recipient understands that he may, at any time, view Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Company’s senior human
resources officer in writing. The Recipient understands that refusing or
withdrawing consent may affect the Recipient’s ability to participate in the
Plan. For more information on the consequences of refusing to consent or
withdrawing consent, the Recipient understands that he may contact the resources
officer.

 

17. Acknowledgment and Waiver.

By accepting this grant of PRUs, the Recipient acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time unless otherwise provided in the Plan or this Agreement; (ii) the grant
of PRUs is voluntary and occasional and does not create any contractual or other
right to receive future grants of Shares or PRUs, or benefits in lieu of Shares
or PRUs, even if Shares or PRUs have been granted repeatedly in the past;
(iii) all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (iv) the Recipient’s participation in the Plan shall
not create a right to further employment with the Employer and shall not
interfere with the ability of the Employer to terminate the Recipient’s
employment relationship at any time with or without Cause, and it is expressly
agreed and understood that employment is terminable at the will of either party,
insofar as permitted by law; (v) the Recipient is participating voluntarily in
the Plan; (vi) PRUs, PRU grants and resulting benefits are an extraordinary item
that is outside the scope of the Recipient’s employment or service contract, if
any; (vii) PRUs, PRU grants and resulting benefits are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law; (viii) this grant of PRUs will not
be interpreted to form an employment contract with the Company, the Employer or
any Related Entity; (ix) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (x) in consideration of this grant of
PRUs, no claim or entitlement to compensation or damages shall arise from
termination of this grant of PRUs or diminution in value of this grant of PRUs
resulting from termination of the Recipient’s Continuous Service (for any reason
whatsoever and whether or not in breach of local labor laws) and the Recipient
irrevocably releases the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the terms of this
Agreement, the Recipient shall be deemed irrevocably to have waived any
entitlement to pursue such claim; (xi) notwithstanding any terms or conditions
of the Plan to the contrary, in the event of involuntary termination of the
Recipient’s employment (whether or not in breach of local labor laws), the
Recipient’s right to receive benefits under this Agreement after termination of
Continuous Service, if any, will be measured by the date of termination of the
Recipient’s active Continuous Service and will not be extended by any notice
period mandated under local law; (xii) the Committee shall have the exclusive
discretion to determine when the Recipient is no longer actively in the
Continuous Service of the Company and its Related Entities for purposes of this
grant of PRUs; and (xiii) if the Company’s performance is below minimum levels
as set forth in this Agreement or any annual supplement hereto, no PRUs will be
awarded and no Shares will be issued to the Recipient.

 

7



--------------------------------------------------------------------------------

18. Miscellaneous.

 

  (a) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

  (b) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Recipient at his or her
address then on file with the Company and its Related Entities.

 

  (c) The Plan is incorporated herein by reference. The Plan and this Agreement,
together with each annual supplement hereto, constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company, its Related
Entities and the Recipient with respect to the subject matter hereof, and may
not be modified adversely to the Recipient’s interest except by means of a
writing signed by the Company and the Recipient. Notwithstanding the foregoing,
nothing in the Plan or this Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
the Recipient under which an Award properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to the Recipient,
including without limitation, any agreement that imposes restrictions during or
after employment regarding confidential information and proprietary
developments. This Agreement is governed by the laws of the state of California.

 

  (d) Neither this Agreement nor the grant of the Restricted Stock Units
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and the Recipient or any
other person. The Restricted Stock Units subject to this Agreement represent
only the Company’s unfunded and unsecured promise to issue Shares to the
Recipient in the future. To the extent that the Recipient or any other person
acquires a right to receive payments from the Company pursuant to this
Agreement, that right shall be no greater than the right of any unsecured
general creditor of the Company.

 

  (e) If the Recipient has received this or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.

 

  (f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

  (g) Any capitalized terms not defined herein shall have the same meaning they
have in the Plan.

 

8



--------------------------------------------------------------------------------

COMPANY: TTM TECHNOLOGIES, INC. By:

 

RECIPIENT:

 

 

9



--------------------------------------------------------------------------------

20         Annual Supplement to

ANNEX A

to

20         Performance-Based

RSU Grant Notice and Agreement

 

1. The Company’s fiscal 20         financial performance will affect the vesting
of one-third (1/3) of the Target Amount as follows:

(a) The Company’s fiscal 20         revenues will affect the vesting of
one-sixth (1/6) of the Target Amount.

(b) The Company’s fiscal 20         EBITDA will affect the vesting of one-sixth
(1/6) of the Target Amount.

 

2. The target performance milestones for fiscal 20         are as follows (in
millions):

 

Revenue

   EBITDA  

$                    

   $                        

 

3. The applicable vesting percentages with respect to the fiscal 20        
target milestones are as follows:

 

     Actual Performance Relative to Target Milestone        Minimum
(60% of target)     Target
(100% of target)     Maximum
(120% or more of target)  

Percentage “banked” by Recipient*

     40 %      100 %      160 % 

 

  * Percentage applies to each performance milestone, each of which performance
milestones for 20         is equally weighted and applicable to one-sixth
(1/6) of the Target Amount.

 

A-1